DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 07/07/2021.


Status of Claims


Claims 1, 10, and 19 have been amended. 
Claims 1-20 are now pending.

Response to Arguments

The 35 U.S.C. 112(a) rejection of claims 1, 10, and 19 is maintained because the claims were not amended to reflect paragraph [0072] as agreed to at the 06/11/2021 interview. The claim amendments should have included “generating a forecast for a deliverable number of parcels based on the actual number of units sold
Applicant's arguments filed on 07/07/2021 regarding the 35 U.S.C. 101 and 103 rejection of claims 1-20 have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues that (1) the claims do not recite a judicial exception, (2) the claims integrate the concept into a practical application, and (3) the claims amount to significantly more than any abstract idea.
The Examiner respectfully disagrees. The Examiner notes that the amended claims 1, 10, and 19 do not include any new additional elements to consider in the 101 analysis. Therefore, the Examiner’s 101 analysis remain unchanged and the previous response to the Applicant’s 101 arguments are maintained.  Therefore, the 35 U.S.C. 101 rejection of claims 1-20 is maintained for the following reasons.
As per argument (1), the Examiner maintains that the claims are directed towards two abstract groupings of Certain Methods of Organizing Human Activity and Mental Processes because the claims describe a process of generating forecasts (i.e. mental process) to determine delivery worker assignments (organizing human activity). These limitations, under the broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” which includes managing personal behavior (e.g. worker assignments) and Mental Processes which are concepts performed in the human mind such as observations, evaluations, judgments, and opinions (e.g. generating forecasts). Per the October 2019 Patent Subject Matter Eligibility Guidance, a claim recites a 
As per argument (2), the Examiner maintains the position that the claims do not integrate the concept into a practical application because the claims do not provide improvements to computer functionality. The Applicant argues that the improvement to computer is implemented by providing a particular method of assigning a plurality of the delivery workers to the determined routes by “generating forecast calculations to determine optimum delivery routes’ and by providing an indication of “number of parcels received and “an available number of delivery workers via a graphical user interface. Assigning delivery workers to routes, generating forecast calculations, and providing an indication of information are all considered abstract ideas that can be performed without a computer. MPEP 2106.04(a) states that if a claimed process can be performed without a computer, the Federal Circuit has indicated that it cannot improve computer technology. Also, the mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. Therefore, the claims do not integrate the abstract idea into a practical application.
As per argument (3), the Examiner maintains that the claims do not amount to significantly more than the abstract idea. The additional elements recited in the claims include a computerized system comprising at least one processor, at least one non-transitory storage medium, a user interface (claim 1), a computer-
  	As per the 103 rejection, the Applicant argues that Powell, Belyi, and Davidson, nor any combination of these references disclose, or suggest each and every claim element in the amended independent claims 1, 10, and 19.
The Examiner respectfully disagrees. The combination of Powell, Belyi, and Davidson teach the all of the elements in the amended independent claims 1, 10, and 19 as indicated in the 103 rejection section. Therefore, the 35 U.S.C. 103 rejection is maintained. See more details below. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDSs) submitted on 04/06/21 and 06/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 10 recite the limitations of “generating a forecast for a deliverable number of parcels based on the received actual numbers of units and the unit per parcel rate, for the first camp”. Claim 19 recites “generating, based on the received actual number of units, the first and the second number of parcels received, and the first and second unit per parcel rate, a first forecast for a deliverable number of parcels for the first camp and a second forecast for a deliverable number of parcels for the second camp”.  However, there is lack of support in the specification for these claim limitations. Paragraph [0072] of the Applicant’s specification states that a deliverable number of parcels is determined based on the actual number of units sold and the unit per parcel rate, which contradicts what’s recited in claims 1, 10, and 19. Therefore, claims 1, 10, and 19 contain new matter and are rejected under 35 U.S.C. 112(a). Dependent claims 2-9, 11-18, and 20 are also rejected under 35 U.S.C. 112(a).
Claims 1, 10, and 19 also recite “receiving an indication of an available number of delivery workers displayed via a user interface, wherein the indication includes a date and a timestamp relating to receipt of parcels or a user query requesting confirmation that the number of parcels were received”. The Applicant’s specification does not support that the indication of an available number of delivery workers is based on the receipt of parcels. Paragraph [0079] of the Applicant’s specification states “At step 612, shipment authority technology system (SAT) 101, transportation system 107, and/or shipment and order tracking (SOT) system 111 may receive an indication of an available number of delivery workers. The received indication may include a text alert or notification message displayed via a graphical user interface (GUI). The received indication may also indicate a date and timestamp relating to receipt of an available number of delivery workers. In other aspects, the received indication may include a user query requesting confirmation or verification of the available number of delivery workers. Therefore, claims 1, 10, and 19 contain new matter and are rejected under 35 U.S.C. 112(a). Dependent claims 2-9, 11-18, and 20 are also rejected under 35 U.S.C. 112(a).


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Systems and Methods for Automatic Delivery Worker Assignment”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity and Mental Process, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-20 are directed to a statutory category, namely a machine (claims 1-9 and 19-20) and a process (claims 10-18).
Step 2A (1): Independent claims 1, 10 and 19 are directed to an abstract idea of Methods of Organizing Human Activity, based on the following claim limitations: “receiving an actual number of units sold during a first time period; receiving an indication of a number of parcels received during a first period of time at a first camp; determining a unit per parcel rate associated with the first camp based on the number of parcels received and the actual number of units sold during the first period of time at the first camp; generating a forecast for a deliverable number of parcels, based on the received actual number of units, the number of parcels received, and the unit per parcel rate  for the first camp; determining, based on the forecast, a number of routes; receiving an indication of an available number of delivery workers wherein the indication includes a date and a timestamp relating to receipt of parcels or a user query requesting confirmation that the number of parcels were received; assigning a plurality of the delivery workers to the determined routes; and displaying the number of parcels received, the forecast for the deliverable number of parcels, and the available number of delivery workers”.  Dependent claims 2-9, 11-18, and 20 recite limitations of “determining the deliverable number of parcels based on the actual number of units sold and the unit per parcel rate; Attorney Docket No. 14904.0070-00000determining the number of routes based on the deliverable number of parcels; determining a historical percentage of parcels for third-party delivery; excluding the historical percentage of parcels from the deliverable number of parcels; and determining the number of routes based on the deliverable number of parcels minus the excluded parcels; wherein the historical percentage is between 10 and 15 percent; the first camp is associated with a set of postal codes; and the actual number of units sold comprises a number of units associated with a plurality of camps; wherein the first camp is associated with a camp-level capacity; wherein the forecast for the first camp is further based on the camp-level capacity; wherein assigning a plurality of the delivery workers to the determined routes comprises assigning the delivery workers based on individual target efficiency values for each delivery worker; and wherein the delivery workers comprise flex workers. These claims limitations are directed towards generating forecasts (i.e. mental process) to determine delivery worker assignments (organizing human activity). These limitations, under the broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” which includes managing personal behavior (e.g. worker assignments) and Mental Processes which are concepts performed in the human mind 
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 10 and 19 recite additional elements of a computerized system comprising at least one processor, at least one non-transitory storage medium, a user interface, worker devices, a computer-implemented method, and a system comprising a memory and at least one processor. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite an (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing and display devices that are used to perform the abstract idea of generating forecasts and delivery worker assignments. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 10 and 19 recite additional elements of a computerized system comprising at least one processor, at least one non-transitory storage medium, user interface, worker devices (claim 1), a computer-implemented method (claim 10), and a system comprising a memory and at least one processor (claim 19). These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8, 10-11, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US 10,346,784 B1) in view of Belyi et al. (US 8,620,707 B1) and in further view of Davidson (US 2012/0253892 A1).
As per claims 1 and 10 (Currently Amended),  Powell teaches a computerized system and computer-implemented method for automatic delivery worker assignment, comprising (Powell e.g. Figs. 1 & 9, Computer implemented methods, computer program products, and systems for near-term delivery system performance simulation (col. 2 lines 38-41). The shipping system 170 can determine routes and assign the determined routes to scheduled couriers (col. 6 lines 5-7).): 
Powell teaches at least one processor; and (Powell e.g. Fig. 9 processor 2010)
Powell teaches at least one non-transitory storage medium comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform steps comprising
Powell teaches receiving an actual number of units sold during a first time period; (Powell e.g. Several sources of real-world history for an online shopping near-term delivery system can be used in creating a scenario 240, including: order (i.e. sales) and return traces 242, courier inputs 244, hub inputs 246, and information about merchants/stores available in a zone (col. 11 lines 43-47). The simulation can run for a specified period of time (e.g. a single day) (col. 8 line 46-48).)
Powell teaches receiving an indication of a number of parcels received during a first period of time at a first camp; (Powell e.g. Current inventory information is provided by one or more merchants having an inventory site (whether a retail store or a warehouse) associated with the local zone (col. 4 lines 58-61). The inventory site system 180 can interface with the order management system 160 and the inventory data server to update inventory information for each inventory site (col. 6 lines 39-42).)
Powell does not explicitly teach, however, Belyi teaches determining a unit per parcel rate associated with the first camp based on the number of parcels received and the actual number of units sold during the first period of time at the first camp; (Belyi e.g. Fig. 3, Belyi teaches determining a bind factor (i.e. unit per parcel rate) for a particular item and a particular fulfillment center. The bind factor (i.e. unit per parcel rate) corresponds to how well an item is selling from a particular fulfillment center and may indicate for a particular time window how much of an item is fulfilled from the fulfillment center to destinations within a geographic area 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Powell’s delivery system to include a bind factor calculation (i.e. unit per parcel rate) for items and/or fulfillment centers as taught by Belyi in order to determine how customer orders should be assigned to resources of network for fulfillment (col. 6 line 9-14).
Powell in view of Belyi teach generating a forecast for a deliverable number of parcels, based on the received actual number of units and the unit per parcel rate, for the first camp; 
Powell teaches generating a forecast for a deliverable number of parcels based on historical data and inventory data for the first camp (Powell e.g. The shipping system 170 can use historical data to forecast order volume (col. 5 lines 53-54). The forecasting stage can run as a batch process in production, running independently for each zone, taking the past history of the online near term delivery system as input (including orders placed, courier travel times, and many other parameters), outputting a number of planned courier and hub shifts that should be used to meet predicted demand in that zone ( as well as the expected metrics for the day: expected number of orders, profit, etc.) (col. 9 lines 32-41). Completing the order can include confirming the availability of the product for specific 
Powell does not explicitly teach that the forecast is based on the unit per parcel rate.
However, Belyi teaches forecasting a unit per parcel rate (Belyi e.g. Belyi teaches predicting the bind factor (i.e. unit per parcel rate) that’s derived from past orders (i.e. sales) and/or inventory data associated with the fulfillment center (col. 2 lines 38-40). For a particular item, its bind factor may be based on the number of units during a given previous time period that were fulfilled locally i.e., to the region assign to the fulfillment center compared to the quantity of inventory of the item at the fulfillment center during that time period, such as given by: BindFactor = # of units fulfilled locally divided by the total local inventory (col. 13 lines 56-65).
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Powell’s delivery system to include a bind factor calculation (i.e. unit per parcel rate) for items and/or fulfillment centers as taught by Belyi in order to determine 
Powell teaches determining, based on the forecast, a number of routes; 2Application No. 16/697,027 Attorney Docket No. 14904.0070-00000(Powell e.g. The shipping system 170 can use historical data to forecast order volume (col. 5 lines 53-54). A forecasting stage can predict the number of couriers and hubs operators that will be needed to meet demand for future days. The shipping system 170 can determine routes and assign the determined routes to scheduled couriers (col. 6 lines 5-7).)
Powell teaches receiving an indication of an available number of delivery workers displayed via a user interface (Powell e.g. The shipping system 170 can forecast the need for couriers, receive information regarding the cost, schedule, and capabilities of individual couriers, and schedule couriers for shifts based on the forecast and courier cost/schedule/performance information (col. 5 lines 49-53). Fig. 1 visualization system 194 can provide visualization of historical, present, and predicted future characteristic of one or more couriers, including courier position (cols. 7-8 lines 66-2). The Examiner submits that courier schedules and position/location can indicate their availability.), Powell in view of Belyi do not explicitly teach, however, Davidson teaches wherein the indication includes a date and a timestamp relating to receipt of parcels or a user query requesting confirmation that the number of parcels were received; (Davidson e.g. Davidson teaches a fleet/efficiency management computer system for assessing operational data (Abstract). 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Powell in view of Belyi’s delivery system to include a user interface to display operational/service data as taught by Davidson in order to improve the efficiency of their existing employees and staff in order to reduce costs 
Powell teaches assigning a plurality of the delivery workers to the determined routes; and (Powell e.g. The shipping system 170 can determine routes and assign the determined routes to scheduled couriers (col. 6 lines 5-7).)
Powell in view of Belyi do not explicitly teach, however, Davidson teaches displaying via the user interface the number of parcels received, the forecast for the deliverable number of parcels, and the available number of delivery workers on devices operated by delivery workers. (Davidson e.g. Figs. 1, 2, and 5, Davidson teaches a fleet/efficiency management computer system for assessing operational data (Abstract). The fleet management system may be used, for example, by a shipping entity (e.g., United Parcel Service, Inc., FedEx Corp., or the United States Postal Service) to evaluate the efficiency of a fleet of vehicles used to deliver freight or packages [0071].  The fleet/efficiency management computer system is configured to receive operational data comprising vehicle telematics data and service data (i.e. data sources 2) ([0008] and [0066]). The telematics data is indicative of various vehicle dynamics (e.g., vehicle location, engine speed, etc.), while the service data is indicative of driver or delivery activity (e.g., driver status, status of various deliveries) [0128]. The fleet management system 5 comprises a portable data acquisition device 110 and a central server 120 (Figs. 2, 5, and [0072]). The 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Powell in view of Belyi’s delivery system to include a user interface to display operational/service data as taught by Davidson in order to improve the efficiency of their existing employees and staff in order to reduce costs 
As per claims 2 and 11 (Previously Presented), Powell in view of Belyi and Davidson teach the system of claim 1 and computer-implemented method of claim 10, wherein the steps further comprise: 
Powell teaches determining the deliverable number of parcels based on the actual number of units sold and the unit per parcel rate; and (Powell e.g. The shipping system 170 can use historical data to forecast order volume, and can use historical courier performance to forecast the courier capacity needed to meet the forecasted order volume (col. 5 lines 53-56). Couriers can be an independent operator and have its own rate schedule (col. 5 lines 57-58).)
Powell teaches determining the number of routes based on the deliverable number of parcels (Powell e.g. Upon receiving a completed order for one or more products from the order management system 160, the shipping system 170 can determine routes and assign the determined routes to scheduled couriers (col. 6 lines 4-7). An order can include more than one product, and each product can be sourced from a different inventory site (col. 5 lines 37-38).)
As per claims 5 and 14 (Original), Powell in view of Belyi and Davidson teach the system of claim 1 and computer-implemented method of claim 10, wherein: 3Application No. 16/697,027 Attorney Docket No. 14904.0070-00000 
Powell teaches the first camp is associated with a set of postal codes; and (Powell e.g. Fig. 1, Inventory information is provided by one or more merchants having inventory site (whether a retail store or a warehouse) associated with the local zone (col. 4 lines 57-61). A retail merchant may provide current 
Powell teaches the actual number of units sold comprises a number of units associated with a plurality of camps. (Powell e.g. Production data includes the number of merchants in a zone (and stores for that merchant), the number of orders placed for each merchants, the distribution of total cost for store orders placed for this merchant, etc. (col. 11 lines 57-67).
As per claims 6 and 15 (Original), Powell in view of Belyi and Davidson teach the system of claim 1 and computer-implemented method of claim 10, Powell also teaches wherein the first camp is associated with a camp-level capacity. (Powell e.g. Reports can be generated to provide data on factors such as the fraction of time courier/hub operator spends on various activities; used versus free hub and vehicle capacity over time, the number of packages in hubs at beginning and end of day, the available delivery capacity, etc. (col. 14 lines 49-56). Hubs have some attributes that are similar to stores (col. 11 lines 66-67).)
As per claims 7 and 16 (Previously Presented), Powell in view of Belyi and Davidson teach the system of claim 6 and computer-implemented method of claim 15, Powell also teaches wherein the forecast calculation for the first camp is further based on the camp-level capacity
As per claims 8 and 17 (Original), Powell in view of Belyi and Davidson teach the system of claim 1 and computer-implemented method of claim 10, Powell also teaches wherein assigning a plurality of the delivery workers to the determined routes comprises assigning the delivery workers based on individual target efficiency values for each delivery worker. (Powell e.g. Courier characteristics used in choosing from among scheduled couriers can cover performance, cost and status of each courier, objective information (such as percentage of on-time deliveries), etc. (col. 6 lines 16-23)).
As per claim 19 (Currently Amended) Powell teaches a system comprising (Powell e.g. Figs. 1 & 9, Computer implemented methods, computer program products, and systems for near-term delivery system performance simulation (col. 2 lines 38-41).): 
Powell teaches a memory storing instructions; and (Powell e.g. Fig. 9 storage media 2040, The storage media may represent computer readable media on which instructions or code may be stored for execution by the processor (col. 20 lines 14-17).)
Powell teaches at least one processor configured to execute the instructions to perform operations comprising (Powell e.g. Fig. 9 processor 2010): 
Powell teaches receiving an actual number of units sold during first and second time periods; 7Application No. 16/697,027 Attorney Docket No. 14904.0070-00000 (See claim 1bi for response.)
Powell teaches receiving an indication of a first number of parcels received during a first period of time at a first camp
Powell teaches receiving an indication of a second number of parcels received during a second period of time at a second camp; (Powell e.g. Current inventory information is provided by one or more merchants having an inventory site (whether a retail store or a warehouse) associated with the local zone (col. 4 lines 58-61). The inventory site system 180 can interface with the order management system 160 and the inventory data server to update inventory information for each inventory site (col. 6 lines 39-42).)
Powell in view of Belyi teach determining a first unit per parcel rate associated with the first camp based on the number of parcels received and the actual number of units sold during the first period of time at the first camp and a second unit per parcel rate associated with the second camp based on the number of parcels received and the actual number of units sold during the second period of time at the second camp; (See claim 1biii for response. The Examiner submits that the process would be the same for a second unit per parcel rate and camp.)
Powell in view of Belyi teach generating, based on the received actual number of units, the first and the second number of parcels received, and the first and second unit per parcel rate, a first forecast for a deliverable number of parcels for the first camp and a second forecast for a deliverable number of parcels for the second camp, wherein the first forecast is different from the second forecast; (See claim 1biv for response. The Examiner submits that the process would be 
Powell teaches determining, based on the first forecast, a first number of routes; (See claim 1bv for response.)
Powell teaches determining, based on the second forecast, a second number of routes; (See claim 1bv for response. The Examiner submits that the forecast and determining routes process would be the same for a second time period or location as inputs change.)
Powell in view of Belyi and Davidson teach receiving an indication of an available number of delivery workers displayed via a user interface, wherein the indication includes a date and a timestamp relating to receipt of parcels or a user query requesting confirmation that the number of parcels were received; 8Application No. 16/697,027 Attorney Docket No. 14904.0070-00000 (See claim 1bvi for response.)
Powell teaches assigning a plurality of the delivery workers to the first and second determined routes; and (See claim 1bvii for response. The Examiner submits that the process will be the same as delivery workers are assigned to different zones/hubs that may have different determined routes.)
Powell in view of Belyi and Davidson teach displaying via the user interface the first and the second number of parcels received, the first and the second forecast for the deliverable number of parcels, and the available number of delivery workers on devices operated by delivery workers. (See claim 1bviii for response.)
Claims 3-4, 9, 12-13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US 10,346,784 B1) in view of Belyi et al. (US 8,620,707 B1), in further view of Davidson (US 2012/0253892 A1), and in further view of Putcha et al (US 2019/0295204 A1).
As per claims 3 ad 12 (Original), Powell in view of Belyi and Davidson teach the system of claim 2 and computer-implemented method of claim 11, wherein determining the number of routes further comprises: 
Powell teaches determining a historical percentage of parcels for third-party delivery; (Powell e.g. Fig. 1, The shipping system can use historical courier performance to forecast the courier capacity needed to meet the forecasted order volume (col. 5 lines 53-56). Courier performance measure include percentage of on-time deliveries (col. 6 lines 18-21). Couriers can be an independent operator (i.e. third-party) and have its own rate schedule (col. 5 lines 57-58).)
Powell in view of Belyi and Davidson do not explicitly teach excluding the historical percentage of parcels from the deliverable number of parcels; and determining the number of routes based on the deliverable number of parcels minus the excluded parcels.
However, Putcha teaches a transportation staffing management system that generates an optimal transportation workload for delivering inventory based on forecasted sales at stores and takes into consideration part-time drivers and 
 	The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Powell in view of Belyi and Davidson’s delivery system to include private and third party delivery calculation in determining workload (i.e. routes) as taught by Putcha in order to maximize fleet flexibility and ensure driver schedules optimally align fleet capacity to workload at the lowest possible cost (Putcha e.g. [0019]).
As per claims 4 and 13 (Original), Powell in view of Belyi, Davidson,  and Putcha teach the system of claim 3 and computer-implemented method of claim 12, Powell in view of Belyi and Davidson do not explicitly teach, however, Putcha teaches wherein the historical percentage is between 10 and 15 percent. (Putcha e.g. Putcha teaches a transportation staffing system that determines the right mix (i.e. percentage) of private that third-party fleet so that the business is not losing money.  To minimize the total expense, the transportation staffing system is configured to increase the private fleet workload and reduce third-party fleet workload [0074]. The Examiner 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Powell in view of Belyi and Davidson’s delivery system to include private and third party delivery calculation in determining workload (i.e. routes) as taught by Putcha in order to maximize fleet flexibility and ensure driver schedules optimally align fleet capacity to workload at the lowest possible cost (Putcha e.g. [0019]).
As per claims 9, 18, and 20 (Original) Powell in view of Belyi and Davidson teach the system of claim 1 and computer-implemented method of claim 10, wherein the delivery workers comprise flex workers.
Powell teaches delivery workers comprise independent operator couriers (Powell e.g. Couriers can be an independent operator and have its own rate schedule (col. 5 lines 57-58).)
Powell in view of Belyi and Davidson do not explicitly teach delivery workers comprise flex workers.
However, Putcha teaches delivery workers comprise flex workers (Putcha e.g. The transportation staffing system may also calculate the number of flex or part-time drivers [0037].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Powell in view of Belyi and Davidson’s delivery system to include flexible workers as couriers as taught by Putcha in order to .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        




/MEHMET YESILDAG/Primary Examiner, Art Unit 3624